Moyer, C.J.,
concurring in part and dissenting in part. I concur in the majority’s clarification of the duty of a board of education under R.C. 3319.16 when it considers the report of a referee in a contract-termination matter, although that issue is not determinative of the appeal before us. I also concur in the majority’s conclusion that the court of appeals substituted its judgment for that of the trial court. However, the question does not end there.
The court of appeals may reverse the judgment of the trial court only if it finds that the trial court abused its discretion. Because the factual allegations of the students are so serious and for the most part not denied, it is not unreasonable to assume that the court of appeals, by applying the correct legal test, could find that the trial court abused its discretion when it found that the school board’s termination of Graziano’s teaching contract was against the manifest weight of the evidence.
I would therefore not reinstate the judgment of the court of common pleas but would remand the cause to the court of appeals to apply the correct standard in reviewing the judgment of the court of common pleas.
Wright, J., concurs in the foregoing opinion.